Citation Nr: 0624036	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-38 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for lower back 
condition. 

2.  Entitlement to service connection for cardiac arrhythmia.  

3.  Entitlement to an increased evaluation for laxity medial 
collateral ligament and rotatory instability of right knee 
(right knee disability), currently evaluated at a 20 percent 
combined rating.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In a 
December 2003 rating decision, the RO granted a separate 10 
percent evaluation for right knee disability: the veteran's 
combined evaluation is 20 percent, as noted on the first page 
of this decision. 

The issue of entitlement to an increased evaluation for right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not show a current lower 
back disability.  

2.  There were no complaints of, or treatment for, lower back 
problems in service, for many years following separation from 
active service, and competent medical evidence does not 
relate the veteran's lower back condition to his service-
connected bilateral knee disability.  

3.  Competent medical evidence does not relate the veteran's 
cardiac arrhythmia to active service or to his service-
connected bilateral knee disability.  

4.  There were no complaints of, or treatment for, heart or 
cardiovascular problems in service, or for many years 
following separation from active service.




CONCLUSIONS OF LAW

1.  Lower back condition was not incurred in or aggravated by 
service, presumed to be due to service, or otherwise related 
to a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5102, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Cardiac arrhythmia was not incurred in or aggravated by 
service, presumed to be due to service, or otherwise related 
to a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5102, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice was made prior to the veteran 
receiving the initial unfavorable agency decision involving 
his service connection claims.  VA fully notified the veteran 
of what is required to substantiate his service connection 
claims in a letter dated in August 2003.  The letter provided 
the evidence specifically identified by the veteran from 
Roseburg VA medical center, the applicable laws and 
regulations, a discussion of the facts of the case, and the 
basis for the denials.  VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was requested to submit any 
evidence in his possession.  Other than statements from the 
veteran and VA medical records, no other evidence was 
identified or submitted by the veteran.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his service connection claims, and to respond to VA 
notices.  As such, the duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (2005).
  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the August 2003 letter did not include 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Again, despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, VA examination reports, and statements from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection 

The veteran is claiming service connection for lower back 
condition and cardiac arrhythmia.  Service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West Supp. 2005).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Certain chronic disabilities, including arthritis and 
cardiovascular disease, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Lower Back Condition

Upon review, service medical records fail to show any 
complaints of, or treatment for, the lower back during 
service.  Service medical records show treatment for an 
injured right knee from January 1973; however, no records 
show treatment for lower back problems.  An April 1973 
Medical Board examination report indicated that spine was 
evaluated as normal.  In his Report of Medical History dated 
in April 1973, the veteran indicated "no" for having, or 
ever having had, recurrent back pain.  In addition, service 
medical records do not show any clinical evidence of 
degenerative arthritis of the lower back.  

There are no post-service medical records in the claims file 
dated prior to 2003.  Moreover, none of medical evidence of 
record shows degenerative changes to the lower back.  As 
there is no evidence of a diagnoses involving degenerative 
arthritis of the lower back, he is not entitled to service 
connection for degenerative joint disease of the lower back 
on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

In his appeal, the veteran indicated that he believed that 
his current lower back problems are related to his knee 
disabilities.  However, the veteran's claim fails on two 
basis.  

First, the medical record does not show a current disability.  
Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

In this case, the only medical report discussing the 
veteran's lower back problems is the VA examination report 
dated in September 2003.  In the September 2003 report, the 
examiner noted that according to the veteran, his back 
bothers him after prolonged sitting.  Examination revealed no 
objective findings involving the lower back.  The diagnosis 
was intermittent low back pain.  Pain is not a disability for 
VA compensation purposes.  38 C.F.R. § 3.303.  As such, the 
record does not show a current lower back disability to 
warrant service connection.  

Two, the medical evidence indicates that the veteran lower 
back pain is not related to his bilateral knee disabilities.  
The September 2003 VA examiner opined that the veteran's 
intermittent low back pain was not secondary to his bilateral 
knee disability.  The Board finds the September 2003 VA 
examination report to be competent medical evidence as it was 
based on a review of the record and examination of the 
veteran.  There are also no contradictory medical findings of 
record.  

The Board recognizes the veteran's statements that he 
believes his lower back problems are related to his service-
connected bilateral knee disabilities.  Indeed, the veteran 
is competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disorders.  See Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Here, there is no evidence of a lower back disability for VA 
compensation purposes and the competent medical evidence 
shows that the veteran's lower back complaints are not 
related to his service-connected bilateral knee disabilities.
  
Cardiac Arrhythmia 

As for the cardiac arrhythmia, service medical records do not 
show any cardiac problems during service.  An April 1973 
Medical Board examination report indicated that the heart and 
cardiovascular system were normal.  In his Report of Medical 
History dated in April 1973, the veteran did not indicate 
having any problems with his heart or cardiovascular system.  

There are no post-service medical records in the claims file 
dated prior to 2003.  Unlike the lower back claim, there is a 
current diagnosis.  VA medical records in 2003 show a 
diagnosis of cardiac arrhythmia.  However, as there is no 
evidence of a diagnoses involving cardiovascular disease 
within one year following service, the veteran is not 
entitled to service connection for cardiac arrhythmia on a 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
Furthermore, there is no medical evidence relating the 
veteran's current cardiac arrhythmia to service.  

In his appeal, the veteran indicated that he believed that 
his cardiac arrhythmia is related to his bilateral knee 
disabilities.  In this case, there are only one VA 
etiological opinion addressing the issue of whether the 
veteran's cardiac arrhythmia is secondary to his service-
connected bilateral knee disability: September 2003 VA Heart 
examination report.  
  
The September 2003 VA examiner opined that the veteran's 
cardiac arrhythmia was not related to his knee problems.  The 
examiner indicated that the veteran's family history of 
diabetes mellitus and coronary artery disease were one of his 
risk factors, and his morbid obesity was the major etiology.   

The September 2003 VA examiner's opinion is based upon 
examination of the veteran, testing, review of claims file, 
and the veteran's history.  The examiner's finding is also 
supported by objective findings of metabolic syndrome with 
the veteran's waits exceeding 40 inches, elevated 
triglycerides, low high-density lipoprotein, fasting glucose 
over 126, and a family history of diabetes mellitus.  There 
is also no medical evidence indicating any connection between 
the cardiac arrhythmia and his bilateral knee disability.  
Based upon the above information, the Board finds the 
September 2003 VA examination report to be competent medical 
evidence that is supported by the record and reasoned 
analysis.  

The Board also acknowledges the veteran's statements that he 
believes his cardiac arrhythmia is related to his service-
connected bilateral knee disabilities.  However, as noted 
above, there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disorders.  See Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The probative persuasive medical evidence shows that the 
veteran's cardiac arrhythmia is not related to  service or 
his service-connected bilateral knee disability.


Conclusion 

The preponderance of the evidence is against the service 
connection claims for lower back condition and cardiac 
arrhythmia.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lower back condition is 
denied. 

Entitlement to service connection for cardiac arrhythmia is 
denied.  


REMAND

For the claim involving increased evaluation for right knee 
disability, the Board finds that the September 2003 VA 
examination report was inadequate to properly evaluate the 
veteran's right knee disability.  When an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The September 2003 examination report did not addressing the 
Deluca factors, specifically any additional functional loss 
to the right knee as described in 38 C.F.R. §§ 4.40 and 4.45.  
In addition, no VA medical record addresses the Deluca 
factors.  As such, another evaluation is required before 
adjudication on the merits. 

In addition, the Board notes that General Counsel held that 
separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for the same joint. VAOPGCPREC 9-04 (2004).  The RO 
should consider separate evaluations following the next VA 
examination. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent and severity of all 
symptoms and impairment from the veteran's 
right knee disability. The claims folder 
must be made available to and reviewed by 
the examiner.

The examiner should describe all 
symptomatology due to the veteran's right 
knee disability. Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any excursion 
of motion accompanied by pain. The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed. The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups. If 
this is not feasible, the examiner should 
so state.  The rationale for all opinions 
expressed should also be provided.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the new medical evidence and re- 
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


